Barnard, J.
—The defendants’ counsel having, upon the motions to strike out as frivolous and sham, raised the preliminary objection that such motion could not be heard because the plaintiff’s attorney had returned the answers to him, and therefore they were no longer answers in the cause, and having succeeded in having his preliminary objection held good by the court, cannot now insist that the judgment entered is irregular, because there were answers in the cause which had not been disposed of by order of the court or trial. The other objections have been considered, and are not deemed sufficient to vacate the judgment.
Motions denied, with $10 costs.